

116 S3057 IS: Modernization of the Older Americans Act Amendments
U.S. Senate
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3057IN THE SENATE OF THE UNITED STATESDecember 16, 2019Ms. Collins (for herself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo modernize the Older Americans Act of 1965, and for other purposes.
	
 1.Short titleThis Act may be cited as the Modernization of the Older Americans Act Amendments.
 2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. References.Sec. 4. Definitions.TITLE I—Modernizing definitions and programs under the Administration on AgingSec. 101. Reauthorization.Sec. 102. Person-centered, trauma-informed services.Sec. 103. Aging and Disability Resource Centers.Sec. 104. Assistive technology.Sec. 105. Vaccination.Sec. 106. Malnutrition.Sec. 107. Sexually transmitted diseases.Sec. 108. Addressing chronic pain management.Sec. 109. Screening for suicide risk.Sec. 110. Addressing public health emergencies and emerging health threats.Sec. 111. Clarification regarding board and care facilities.Sec. 112. Person-centered, trauma-informed services.Sec. 113. Modernizing the review of applications and providing technical assistance for disasters.Sec. 114. Notification of availability of or updates to policies, practices, and procedures through a uniform e-format.Sec. 115. Evidence-Based program adaptation.Sec. 116. Business acumen provisions and clarification regarding outside funding for area agencies on aging.Sec. 117. National resource center for older individuals experiencing the long-term and adverse consequences of trauma.Sec. 118. National Resource Center for Women and Retirement.Sec. 119. Family caregivers.Sec. 120. Coordination with Assistant Secretary for Mental Health and Substance Use and Director of the Centers for Disease Control and Prevention.Sec. 121. Modernizing the Interagency Coordinating Committee on Healthy Aging and Age-Friendly Communities.Sec. 122. Professional standards for nutrition official under the Assistant Secretary.Sec. 123. Report on social isolation.Sec. 124. Innovation, demonstration, and evaluation within aging programs.TITLE II—Improving grants for State and community programs on agingSec. 201. Determinants of health.Sec. 202. Younger onset Alzheimer’s disease.Sec. 203. Reauthorization.Sec. 204. Hold harmless formula.Sec. 205. Outreach efforts.Sec. 206. Maintenance of effort for State Long-Term Care Ombudsman program.Sec. 207. Coordination with resource centers.Sec. 208. Senior legal hotlines.Sec. 209. Increase in limit on use of allotted funds for State administrative costs.Sec. 210. Improvements to nutrition programs.Sec. 211. Review of reports.Sec. 212. Other practices.Sec. 213. Culturally appropriate, medically tailored meals.Sec. 214. Nutrition services study.Sec. 215. National Family Caregiver Support program.Sec. 216. National Family Caregiver Support program cap.TITLE III—Modernizing Activities for Health, Independence, and LongevitySec. 301. Reauthorization.Sec. 302. Falls prevention and chronic disease self-management education.Sec. 303. Technical assistance and innovation to improve transportation for older individuals.Sec. 304. Grant program for multigenerational collaboration.TITLE IV—Senior Community Service Employment ProgramSec. 401. Priority for the senior community service employment program.Sec. 402. Authorization of appropriations.TITLE V—Enhancing grants for Native AmericansSec. 501. Reauthorization.TITLE VI—Modernizing allotments for vulnerable elder rights protection activities and other programsSec. 601. Reauthorization; vulnerable elder rights protection activities.Sec. 602. Volunteer State long-term care ombudsman representatives.Sec. 603. Prevention of elder abuse, neglect, and exploitation.Sec. 604. Principles for person-directed services and supports during serious illness.Sec. 605. Extension of the Supporting Grandparents Raising Grandchildren Act.Sec. 606. Best practices for home and community-based ombudsmen.Sec. 607. Senior home modification assistance initiative.TITLE VII—MiscellaneousSec. 701. Technical corrections. 3.ReferencesExcept as otherwise expressly provided in this Act, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to that section or other provision of the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.).
 4.DefinitionsIn this Act, the terms area agency on aging, Assistant Secretary, greatest social need, older individual, and Secretary have the meanings given such terms in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).
		IModernizing definitions and programs under the Administration on Aging
 101.ReauthorizationSection 216 (42 U.S.C. 3020f) is amended to read as follows—  216.Authorization of appropriations (a)In generalFor purposes of carrying out this Act, there are authorized to be appropriated for administration, salaries, and expenses of the Administration $44,041,171 for fiscal year 2020, $46,684,701 for fiscal year 2021, $49,485,783 for fiscal year 2022, $52,454,930 for fiscal year 2023, $55,602,226 for fiscal year 2024, $58,938,360 for fiscal year 2025, and $62,474,661 for fiscal year 2026.
 (b)Additional authorizationsThere are authorized to be appropriated— (1)to carry out section 202(a)(21) (relating to the National Eldercare Locator Service), $2,186,227 for fiscal year 2020, $2,317,401 for fiscal year 2021, $2,456,445 for fiscal year 2022, $2,603,832 for fiscal year 2023, $2,760,062 for fiscal year 2024, $2,925,665 for fiscal year 2025, and $3,101,206 for fiscal year 2026;
 (2)to carry out section 215, $1,992,460 for fiscal year 2020, $2,112,008 for fiscal year 2021, $2,238,728 for fiscal year 2022, $2,373,052 for fiscal year 2023, $2,515,435 for fiscal year 2024, $2,667,361 for fiscal year 2025, and $2,826,343 for fiscal year 2026;
 (3)to carry out section 202 (relating to Elder Rights Support Activities under this title), $1,375,011 for fiscal year 2020, $1,457,511 for fiscal year 2021, $1,544,962 for fiscal year 2022, $1,637,660 for fiscal year 2023, $1,735,919 for fiscal year 2024, $1,840,074 for fiscal year 2025, and $1,950,479 for fiscal year 2026;
 (4)to carry out section 202(b) (relating to the Aging and Disability Resource Centers), $8,708,043 for fiscal year 2020, $9,230,526 for fiscal year 2021, $9,784,357 for fiscal year 2022, $10,371,419 for fiscal year 2023, $10,993,704 for fiscal year 2024, $11,653,326 for fiscal year 2025, and $12,352,525 for fiscal year 2026..
 102.Person-centered, trauma-informed servicesSection 101(2) (42 U.S.C. 3001(2)) is amended by inserting (including access to person-centered, trauma-informed services as appropriate) after health.
 103.Aging and Disability Resource CentersSection 102(4) (42 U.S.C. 3002(4)) is amended— (1)in the matter preceding subparagraph (A), by inserting , in collaboration with (as appropriate) area agencies on aging, centers for independent living (as described in part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.)), and other aging or disability entities after provides;
 (2)in subparagraph (B)— (A)by inserting services, supports, and after plan for long-term; and
 (B)by inserting and choices after desires; and (3)in subparagraph (D), by striking (29 U.S.C. 796f et seq.), and other community-based entities, and inserting , and other community-based entities, including other aging or disability entities,.
 104.Assistive technologyThe Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) is amended— (1)in section 102(8) (42 U.S.C. 3002(8)), by adding at the end the following:
					
 (C)The term State assistive technology entity means the agency, office, or other entity designated under subsection (c)(1) of section 4 of the Assistive Technology Act of 1998 (29 U.S.C. 3003) to carry out State activities under such section.;
 (2)in section 306 (42 U.S.C. 3026)— (A)in subsection (a)(6)—
 (i)in subparagraph (G), by striking ; and and inserting a semicolon; (ii)in subparagraph (H), by striking appropriate; and inserting appropriate; and; and
 (iii)by adding at the end the following:  (I)coordinate with the State assistive technology entity to ensure access to, and acquisition of, assistive technology in serving older individuals;; and
 (B)in subsection (b)(3)— (i)in subparagraph (K)—
 (I)by aligning the margins of the subparagraph with the margins of subparagraph (J); and (II)by striking ; and and inserting a semicolon;
 (ii)by redesignating subparagraph (L) as subparagraph (M); and (iii)by inserting after subparagraph (K) the following:
							
 (L)assistive technology devices and services; and; and (3)in section 411(a) (42 U.S.C. 3032(a))—
 (A)in paragraph (2), by inserting aligned with evidence-based practice after applied social research; and (B)in paragraph (10), by inserting consistent with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d) after other technologies.
 105.VaccinationSection 102(14) (42 U.S.C. 3002(14)) is amended— (1)in subparagraph (B), by inserting immunization status, after oral health,; and
 (2)in subparagraph (D), by inserting infectious disease, and vaccine-preventable disease, after cardiovascular disease),. 106.MalnutritionThe Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) is amended—
 (1)in section 102(14)(B), as amended by section 105(1), by inserting (including screening for malnutrition) before the semicolon at the end; and (2)in section 330(1), by striking and food insecurity and inserting , food insecurity, and malnutrition.
 107.Sexually transmitted diseasesSection 102(14)(D) (42 U.S.C. 3002(14)(D)), as amended by section 105(2), is further amended by inserting prevention of sexually transmitted diseases, after vaccine-preventable disease,.
 108.Addressing chronic pain managementSection 102(14)(D) (42 U.S.C. 3002(14)(D)), as amended by section 107, is further amended by inserting chronic pain management, after substance abuse reduction,.
 109.Screening for suicide riskSection 102(14)(G) (42 U.S.C. 3002(14)(G)) is amended by inserting and screening for suicide risk after depression.
 110.Addressing public health emergencies and emerging health threatsSection 102(14) (42 U.S.C. 3002(14)) is amended—
 (1)by redesignating subparagraphs (K) and (L) as subparagraphs (L) and (M), respectively; (2)by inserting after subparagraph (J) the following:
					
 (K)responses to public health emergencies and emerging health threats;; and (3)in subparagraph (M), as so redesignated, by striking (A) through (K) and inserting (A) through (L).
 111.Clarification regarding board and care facilitiesSection 102(35)(C) (42 U.S.C. 3002(35)(C)) is amended by striking for purposes of sections 307(a)(12) and 712,.
 112.Person-centered, trauma-informed servicesSection 102 (42 U.S.C. 3002) is amended— (1)by redesignating paragraphs (41) through (54) as paragraphs (42) through (55), respectively; and
 (2)by inserting after paragraph (40) the following:  (41)The term person-centered, trauma-informed, with respect to services, means services provided through an aging program that—
 (A)use a holistic approach to providing services or care; (B)promote the dignity, strength, and empowerment of victims of trauma; and
 (C)incorporate evidence-based practices based on knowledge about the role of trauma in trauma victims’ lives..
				113.Modernizing the review of applications and providing technical assistance for disasters
 (a)Review of applicationsSection 202 (42 U.S.C. 3012) is amended— (1)by amending subsection (a)(4) to read as follows:
						
 (4)administer the grants provided by this Act, but not approve an application submitted by an applicant for a grant for an activity under a provision of this Act for which such applicant previously received a grant under such provision unless the Assistant Secretary determines—
 (A)the activity for which such application was submitted is being operated, or was operated, effectively to achieve its stated purpose; and
 (B)such applicant— (i)has complied with the assurances provided to the Assistant Secretary with the application for such previous grant; and
 (ii)will comply with the assurances provided with the application submitted for the subsequent grant.; and (2)by adding at the end the following:
						
 (h)The Assistant Secretary shall publish, on an annual basis, a list of centers and demonstration projects funded under each title of this Act. The Assistant Secretary shall ensure that this information is also directly provided to States and area agencies on aging..
 (b)Addressing the needs of older individuals in disastersSection 202(a) (42 U.S.C. 3012(a)) is amended— (1)in paragraph (30), by striking ; and and inserting a semicolon;
 (2)in paragraph (31), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (32)provide technical assistance to, and share best practices with, States and area agencies on aging on how to collaborate and coordinate activities and develop long-range emergency preparedness plans with local and State emergency response agencies, relief organizations, local and State governments, Federal agencies as appropriate, and any other institutions that have responsibility for disaster relief service delivery..
					114.Notification of availability of or updates to policies, practices, and procedures through a uniform
 e-formatSection 202(a) (42 U.S.C. 3012(a)), as amended by section 113(b), is further amended— (1)in paragraph (31), by striking ; and and inserting a semicolon;
 (2)in paragraph (32), by striking the period and inserting ; and; and (3)by adding at the end the following:
					
 (33)provide (to the extent practicable) a standardized notification, to State agencies, area agencies on aging, providers of services under this Act, and grantees or contract awardees under this Act, through an electronic format (e-mail or other electronic notification), of the availability of, or updates to, policies, practices, and procedures under this Act..
				115.Evidence-Based program adaptation
 (a)Functions of the Assistant SecretarySection 202 (42 U.S.C. 3012) is amended— (1)in subsection (a)(28), by inserting before the semicolon , including information and technical assistance on delivery of such services in different settings; and
 (2)in subsection (b)(9)(B), by inserting before the semicolon , including delivery of such services in different settings. (b)Evidence-Based disease prevention and health promotion servicesSection 361(a) (42 U.S.C. 3030m(a)) is amended in the second sentence by inserting provide technical assistance on the delivery of evidence-based disease prevention and health promotion services in different settings and for different populations, and before consult.
				116.Business acumen provisions and clarification regarding outside funding for area agencies on aging
 (a)Assistance relating to growing and sustaining capacitySection 202(b)(9) (42 U.S.C. 3012(b)(9)) is amended— (1)in subparagraph (A), by striking and after the semicolon at the end;
 (2)in subparagraph (B), as amended by section 115(a)(2), by inserting and after the semicolon at the end; and (3)by adding at the end the following:
						
 (C)business acumen, capacity building, organizational development, innovation, and other methods of growing and sustaining the capacity of the aging network to serve older individuals and caregivers most effectively;.
 (b)Clarifying partnerships for area agencies on agingSection 306 (42 U.S.C. 3026) is amended by adding at the end the following:
					
 (g)Nothing in this Act shall restrict an area agency on aging from providing services not provided or authorized by this Act, including through—
 (1)contracts with health care payers; (2)consumer private pay programs; or
 (3)other arrangements with entities or individuals that increase the availability of home- and community-based services and supports in the planning and service area supported by the area agency on aging..
				117.National resource center for older individuals experiencing the long-term and adverse consequences
 of traumaSection 202 (42 U.S.C. 3012), as amended by section 113(a)(2), is further amended by adding at the end the following:
				
 (i)The Assistant Secretary shall, directly or by grant or contract, operate a national resource center that—
 (1)provides training and technical assistance to agencies in the aging network delivering person-centered, trauma-informed services to older individuals experiencing the long-term and adverse consequences of trauma;
 (2)shares best practices with the aging network; and (3)makes grants to the agencies best positioned to advance and improve the delivery of person-centered, trauma-informed services for older individuals experiencing the long-term and adverse consequences of trauma..
 118.National Resource Center for Women and RetirementSection 202 (42 U.S.C. 3012), as amended by section 117, is further amended by adding at the end the following:
				
 (j)(1)The Assistant Secretary shall, directly or by grant or contract, operate the National Resource Center for Women and Retirement (in this subsection referred to as the Center).
 (2)The Center shall— (A)provide tools, such as basic financial management, retirement planning, and other educational tools, that promote financial literacy and help to identify and prevent fraud and exploitation of older individuals who are women, and integrate these tools with information on health and long-term care of older individuals;
 (B)annually disseminate to the Assistant Secretary a summary of outreach provided under this subsection, including efforts to provide user-friendly consumer information and public education materials with respect to the tools provided under subparagraph (A);
 (C)develop targeted outreach strategies to older individuals who are women in providing the tools under subparagraph (A);
 (D)provide technical assistance to State agencies and to other public and nonprofit private agencies and organizations in providing the tools under subparagraph (A); and
 (E)develop partnerships and collaborations to address objectives under this subsection.. 119.Family caregivers (a)AdministrationSection 202 (42 U.S.C. 3012), as amended by section 118, is further amended by adding at the end the following:
					
 (k)The Assistant Secretary shall carry out the RAISE Family Caregivers Act (42 U.S.C. 3030s note).. (b)SunsetSection 6 of the RAISE Family Caregivers Act (42 U.S.C. 3030s note) is amended by striking 3 years and inserting 8 years.
 (c)Conforming amendmentSection 2(3) of the RAISE Family Caregivers Act (42 U.S.C. 3030s note) is amended by inserting acting through the Assistant Secretary for Aging before the period at the end. 120.Coordination with Assistant Secretary for Mental Health and Substance Use and Director of the Centers for Disease Control and PreventionThe Assistant Secretary shall, in performing the functions of the Administration on Aging under section 202(a)(5) of the Older Americans Act of 1965 (42 U.S.C. 3012(a)(5)) related to health (including mental and behavioral health) services, coordinate with the Assistant Secretary for Mental Health and Substance Use and the Director of the Centers for Disease Control and Prevention—
 (1)in the planning, development, implementation, and evaluation of evidence-based policies, programs, practices, and other activities pertaining to the prevention of suicide among older individuals, including the implementation of evidence-based suicide prevention programs and strategies identified by the National Center for Injury Prevention and Control at the Centers for Disease Control and Prevention and other entities, as applicable; and
 (2)in providing and incorporating technical assistance for the prevention of suicide among older individuals, including technical assistance related to the Suicide Prevention Technical Assistance Center established under section 520C of the Public Health Service Act (42 U.S.C. 290bb–34).
				121.Modernizing the Interagency Coordinating Committee on Healthy Aging and Age-Friendly Communities
 (a)Federal agency consultationSection 203(c) (42 U.S.C. 3013(c)) is amended— (1)in paragraph (1)—
 (A)by striking the Federal officials and inserting other Federal officials; (B)by striking Committee on Aging and inserting Committee on Healthy Aging and Age-Friendly Communities; and
 (C)by inserting and the development of a national set of recommendations, in accordance with paragraph (6), to support the ability of older individuals to age in place and access preventive health care, promote age-friendly communities, and address the ability of older individuals to access long-term care supports, including access to caregivers and home- and community-based health services before the period;
 (2)in paragraph (4), by adding at the end the following: The first term, after the date of enactment of the Modernization of the Older Americans Act Amendments, shall start not later than 1 year after such date of enactment.; (3)in paragraph (6)—
 (A)in the matter preceding subparagraph (A), by striking The Committee shall and inserting The recommendations described in paragraph (1) may include recommendations for; (B)in subparagraph (A)—
 (i)by striking share information with and establish an ongoing system to and inserting ways to; and (ii)by striking for older individuals and recommend improvements and all that follows through accessibility of such programs and services and inserting that impact older individuals;
 (C)in subparagraph (B), by striking identify, promote, and implement (as appropriate),; (D)in subparagraph (C)—
 (i)by inserting ways to before collect; (ii)by striking older individuals and; and
 (iii)by striking the individuals to ensure and all that follows through information and inserting older individuals to ensure that such information is accessible; (E)in subparagraph (D), by striking work with and all that follows through member agencies to ensure and inserting ways to ensure;
 (F)in subparagraph (E), by striking seek input and all that follows through foundations and inserting seeking input from and consulting with nonprofit organizations, academic or research institutions, community-based organizations, philanthropic organizations, or other entities supporting age-friendly communities;
 (G)in subparagraph (F), by striking identify and inserting identifying; and (H)by amending subparagraph (G) to read as follows:
							
 (G)ways to improve coordination to provide housing, health care, and other supportive services to older individuals.;
 (4)in paragraph (7)(A)(i), by striking services for older individuals and inserting services that impact older individuals; and (5)by adding at the end the following:
						
 (9)In this subsection, the term age-friendly community means a community that— (A)is taking measurable steps to—
 (i)include adequate and accessible housing, public spaces and buildings, safe and secure paths, variable route transportation services, and programs and services designed to support health and well-being;
 (ii)respect and include older individuals in social opportunities, civic participation, volunteerism, and employment; and
 (iii)facilitate access to supportive services for older individuals; (B)is not an assisted living facility or long-term care facility; and
 (C)has a plan in place to meet local needs for housing, transportation, civic participation, social connectedness, and accessible public spaces..
 (b)Administration of the ActSection 205(a)(2) (42 U.S.C. 3016(a)(2)) is amended— (1)by redesignating subparagraph (C) as subparagraph (D); and
 (2)by inserting after subparagraph (B) the following:  (C)The Assistant Secretary may provide technical assistance, including through the regional offices of the Administration, to State agencies, area agencies on aging, local government agencies, or leaders in age-friendly communities (as defined, for purposes of this subparagraph, in section 203(c)(9)) regarding—
 (i)dissemination of, or consideration of ways to implement, best practices and recommendations from the Interagency Coordinating Committee on Healthy Aging and Age-Friendly Communities established under section 203(c); and
 (ii)methods for managing and coordinating existing programs to meet the needs of growing age-friendly communities..
 122.Professional standards for nutrition official under the Assistant SecretarySection 205(a)(2)(D)(ii) (42 U.S.C. 3016(a)(2)(D)(ii)), as redesignated by section 121(b)(1), is amended to read as follows:
				
 (ii)be a registered dietitian or registered dietician nutritionist.. 123.Report on social isolation (a)Preparation of report (1)In generalThe Secretary shall, in carrying out activities under section 206(a) of the Older Americans Act of 1965 (42 U.S.C. 3017(a)), prepare a report on programs authorized by such Act (42 U.S.C. 3001 et seq.), and supported or funded by the Administration on Aging, that include a focus on addressing the negative impacts associated with social isolation through targeting older individuals identified in greatest social need, as appropriate.
 (2)ImpactSuch report shall identify— (A)whether social isolation is being adequately addressed under such programs, including, to the extent practicable—
 (i)the prevalence of social isolation in rural areas and in urban areas; (ii)the public health impacts associated with social isolation; and
 (iii)the role of preventive measures or of services, including nutrition services, in addressing the negative impacts associated with social isolation among older individuals; and
 (B)public awareness of and efforts to address the negative public health impacts associated with social isolation.
 (3)Types of programsSuch report shall identify whether programs described in paragraph (1)— (A)support projects in local communities and involve diverse sectors associated with such communities to decrease the negative impacts associated with social isolation among older individuals and caregivers;
 (B)support outreach activities to screen older individuals for negative impacts associated with social isolation; and
 (C)include a focus on decreasing the negative impacts associated with social isolation. (4)RecommendationsSuch report shall, as appropriate, include recommendations for reducing the negative impacts associated with social isolation and to address any impacts identified under clauses (i) through (iii) of subparagraph (A), and subparagraph (B), of paragraph (2).
					(b)Submission of report
 (1)Interim status reportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit an interim report, to the committees of the Senate and of the House of Representatives with jurisdiction over the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.), and the Special Committee on Aging of the Senate, on the status of the evaluation underway to develop the final report required under this section.
 (2)Final reportNot later than 5 years after the date of enactment of this Act, the Secretary shall submit a final report of the report required under this section to the committees of the Senate and of the House of Representatives with jurisdiction over the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.), and the Special Committee on Aging of the Senate.
					124.Innovation, demonstration, and evaluation within aging programs
 (a)In generalSection 206 (42 U.S.C. 3017) is amended— (1)by striking the section heading and inserting the following:
						
							206.Evaluation;
 (2)in subsection (a)— (A)by striking (a) The Secretary and inserting the following:
							
								(a)In general
 (1)Measuring and evaluating the impact of programsThe Secretary; and (B)by adding at the end the following:
							
								(2)Innovation, demonstration, and evaluation within aging programs
 (A)In generalThe Secretary shall be responsible for all activities related to demonstration and evaluation of aging programs under this Act.
 (B)Evaluation activitiesThe Secretary shall review, coordinate, and streamline the evaluation of programs (including demonstration projects) authorized by this Act to ensure enhanced program outcomes. Such activities shall include—
 (i)overseeing analyses of data obtained in connection with such programs to evaluate, where feasible, the relationship of such programs to—
 (I)the determinants of health for program participants; and (II)health care expenditures, including under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.);
 (ii)disseminating the findings from evaluations of programs authorized by this Act throughout the aging network in electronic format and any other format determined appropriate by the Secretary;
 (iii)publicly posting the findings from evaluations of such programs in an electronic format, including webinar as appropriate;
 (iv)replicating successful demonstration projects under title IV of this Act, including on a national scale as appropriate; and
 (v)providing, directly or through grant or contract, for research on and an evaluation of programs under this Act, which shall include, to the extent practicable, an analysis of the relationship of such programs, including demonstration projects under title IV of this Act, to health care expenditures under the Medicare program under title XVIII of the Social Security Act and Medicaid program under title XIX of such Act.
 (C)Demonstration projectsThe Secretary— (i)shall require selected demonstration projects authorized by title IV after the date of enactment of the Modernization of the Older Americans Act Amendments to be targeted to—
 (I)address the determinants of health for program participants; (II)show the relationship to health care expenditures, including, to the extent practicable, by measuring a reduction in health expenditures, and preserve or enhance quality of care furnished to individuals, which may include health expenditures and quality of care under the Medicare program under title XVIII of the Social Security Act and the Medicaid program under title XIX of such Act; and
 (III)contain performance standards and measures, developed by the Secretary, to evaluate whether such demonstration projects are achieving the objectives described in subclauses (I) and (II); and
 (ii)may, in selecting demonstration projects authorized by title IV after the date of enactment of the Modernization of the Older Americans Act Amendments, prioritize demonstration projects involving— (I)multigenerational engagement;
 (II)support for caregivers caring for individuals of any age; (III)community-based partnerships; or
 (IV)any other activity described in title IV that the Secretary determines will achieve the objectives of this subsection.
 (D)5-year plansNot later than December 1, 2020, and every fifth December 1 thereafter, the Secretary, shall prepare and publish in the Federal Register for public comment a draft of a 5-year plan that establishes a framework for evaluating programs authorized by this Act (other than demonstration projects evaluated in accordance with subparagraph (C)), including programs authorized by title III, V, VI, or VII, and explains the basis for such framework.; 
 (3)in subsection (b), by striking (b) The Secretary and inserting the following:  (b)Standards for title IV grants or contractsThe Secretary;
 (4)in subsection (c), by striking (c) In carrying out and inserting the following:  (c)ConsultationIn carrying out;
 (5)in subsection (d), by striking (d) The Secretary shall and inserting the following:  (d)Summaries and analysesThe Secretary shall; 
 (6)in subsection (e), by striking (e) The Secretary shall and inserting the following:  (e)Property of the United StatesThe Secretary shall;
 (7)in subsection (f), by striking (f) Such information and inserting the following:  (f)Availability by departments and agenciesSuch information; and
 (8)in subsection (g), by striking (g) From the total amount and inserting the following:  (g)Limitation on fundingFrom the total amount.
 (b)ReportsSection 207 (42 U.S.C. 3018) is amended— (1)in subsection (a)(2), by striking section 202(a)(16) and inserting sections 202(a)(16) and 206(a)(2); and
 (2)by adding at the end the following:  (d)The Assistant Secretary shall, as part of the annual report submitted under subsection (a), prepare and submit a report on activities carried out under section 206(a)(2) and title IV..
					(c)Innovation, demonstration, and evaluation activities within aging programs
 (1)HeadingTitle IV (42 U.S.C. 3031 et seq.) is amended in the title heading by striking Activities for health, independence, and longevity and inserting Innovation, demonstration, and evaluation within aging programs.
 (2)PurposesSection 401 (42 U.S.C. 3031) is amended— (A)by amending paragraph (1) to read as follows:
							
 (1)to gain a better understanding and knowledge base for— (A)appraising services and facilities for older individuals; and
 (B)developing new and more effective and efficient ways of improving the lives of older individuals;; (B)in paragraph (2), by striking the semicolon at the end and inserting ; and;
 (C)in paragraph (3), by striking ; and and inserting a period; and (D)by striking paragraph (4).
 (3)Program authorizedSection 411(a)(3) (42 U.S.C. 3032(a)(3)) is amended by striking this section and inserting this Act. IIImproving grants for State and community programs on aging 201.Determinants of healthSection 301(a)(1) (42 U.S.C. 3021(a)(1)) is amended—
 (1)in subparagraph (C), by striking and at the end; (2)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (E)measure impacts related to determinants of health of older individuals..
 202.Younger onset Alzheimer’s diseaseThe Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) is amended— (1)in section 302(3) (42 U.S.C. 3022(3)), by inserting of any age after an individual; and
 (2)in section 711(6) (42 U.S.C. 3058f(6)), by inserting of any age after individual. 203.Reauthorization (a)Grants for State and community programs on agingSubsections (a) through (e) of section 303 (42 U.S.C. 3023) are amended to read as follows:
					
 (a)(1)There are authorized to be appropriated to carry out part B (relating to supportive services) $413,011,586 for fiscal year 2020, $437,792,281 for fiscal year 2021, $464,059,818 for fiscal year 2022, $491,903,407 for fiscal year 2023, $521,417,612 for fiscal year 2024, $552,702,669 for fiscal year 2025, and $585,864,829 for fiscal year 2026.
 (2)Funds appropriated under paragraph (1) shall be available to carry out section 712. (b)(1)There are authorized to be appropriated to carry out subpart 1 of part C (relating to congregate nutrition services) $531,279,663 for fiscal year 2020, $563,156,443 for fiscal year 2021, $596,945,830 for fiscal year 2022, $632,762,580 for fiscal year 2023, $670,728,334 for fiscal year 2024, $710,972,034 for fiscal year 2025, and $753,630,356 for fiscal year 2026.
 (2)There are authorized to be appropriated to carry out subpart 2 of part C (relating to home delivered nutrition services) $269,577,167 for fiscal year 2020, $285,751,797 for fiscal year 2021, $302,896,905 for fiscal year 2022, $321,070,719 for fiscal year 2023, $340,334,963 for fiscal year 2024, $360,755,061 for fiscal year 2025, and $382,400,364 for fiscal year 2026.
 (c)Grants made under part B, and subparts 1 and 2 of part C, of this title may be used for paying part of the cost of—
 (1)the administration of area plans by area agencies on aging designated under section 305(a)(2)(A), including the preparation of area plans on aging consistent with section 306 and the evaluation of activities carried out under such plans; and
 (2)the development of comprehensive and coordinated systems for supportive services, and congregate and home delivered nutrition services under subparts 1 and 2 of part C, the development and operation of multipurpose senior centers, and the delivery of legal assistance.
 (d)There are authorized to be appropriated to carry out part D (relating to disease prevention and health promotion services) $26,650,753 for fiscal year 2020, $28,249,798 for fiscal year 2021, $29,944,786 for fiscal year 2022, $31,741,473 for fiscal year 2023, $33,645,961 for fiscal year 2024, $35,664,718 for fiscal year 2025, and $37,804,601 for fiscal year 2026.
 (e)There are authorized to be appropriated to carry out part E (relating to family caregiver support) $194,331,264 for fiscal year 2020, $205,991,140 for fiscal year 2021, $218,350,609 for fiscal year 2022, $231,451,645 for fiscal year 2023, $245,338,744 for fiscal year 2024, $260,059,069 for fiscal year 2025, and $275,662,613 for fiscal year 2026..
 (b)Nutrition services incentive programSection 311(e) of the Older Americans Act of 1965 (42 U.S.C. 3030a(e)) is amended to read as follows:
					
 (e)There are authorized to be appropriated to carry out this section (other than subsection (c)(1)) $171,682,200 for fiscal year 2020, $181,983,132 for fiscal year 2021, $192,902,120 for fiscal year 2022, $204,476,247 for fiscal year 2023, $216,744,822 for fiscal year 2024, $229,749,511 for fiscal year 2025, and $243,534,482 for fiscal year 2026..
				204.Hold harmless formula
 (a)In generalSection 304(a)(3)(D) (42 U.S.C. 3024(a)(3)(D)) is amended to read as follows:
					
 (D)(i)In this subparagraph and paragraph (5)— (I)the term allot means allot under this subsection from a sum appropriated under section 303(a) or 303(b)(1), as the case may be; and
 (II)the term covered fiscal year means any of fiscal years 2020 through 2029. (ii)If the sum appropriated under section 303(a) or 303(b)(1) for a particular covered fiscal year is less than or equal to the sum appropriated under section 303(a) or 303(b)(1), respectively, for fiscal year 2019, amounts shall be allotted to States from the sum appropriated for the particular year in accordance with paragraphs (1) and (2), and subparagraphs (A) through (C) as applicable, but no State shall be allotted an amount that is less than—
 (I)for fiscal year 2020, 99.75 percent of the corresponding sum appropriated for fiscal year 2019; (II)for fiscal year 2021, 99.50 percent of that sum;
 (III)for fiscal year 2022, 99.25 percent of that sum; (IV)for fiscal year 2023, 99.00 percent of that sum;
 (V)for fiscal year 2024, 98.75 percent of that sum; (VI)for fiscal year 2025, 98.50 percent of that sum;
 (VII)for fiscal year 2026, 98.25 percent of that sum; (VIII)for fiscal year 2027, 98.00 percent of that sum;
 (IX)for fiscal year 2028, 97.75 percent of that sum; and (X)for fiscal year 2029, 97.50 percent of that sum.
 (iii)If the sum appropriated under section 303(a) or 303(b)(1) for a particular covered fiscal year is greater than the sum appropriated under section 303(a) or 303(b)(1), respectively, for fiscal year 2019, the allotments to States from the sum appropriated for the particular year shall be calculated as follows:
 (I)From the portion equal to the corresponding sum appropriated for fiscal year 2019, amounts shall be allotted in accordance with paragraphs (1) and (2), and subparagraphs (A) through (C) as applicable, but no State shall be allotted an amount that is less than the percentage specified in clause (ii), for that particular year, of the corresponding sum appropriated for fiscal year 2019.
 (II)From the remainder, amounts shall be allotted in accordance with paragraph (1), subparagraphs (A) through (C) as applicable, and paragraph (2) to the extent needed to meet the requirements of those subparagraphs..
 (b)RepealSection 304(a)(3)(D) (42 U.S.C. 3024(a)(3)(D) is repealed, effective October 1, 2029.
 205.Outreach effortsSection 306(a)(4)(B)(i)(VII) (42 U.S.C. 3026(a)(4)(B)(i)(VII)) is amended by inserting , specifically including survivors of the Holocaust after placement. 206.Maintenance of effort for State Long-Term Care Ombudsman program (a)Area agency on agingSection 306(a)(9) (42 U.S.C. 3026(a)(9)) is amended by striking Act and expended by the agency in fiscal year 2000 and inserting Act and expended by the agency in fiscal year 2019.
 (b)State agencySection 307(a)(9) (42 U.S.C. 3027(a)(9)) is amended by striking not less than and all that follows and inserting not less than the total amount expended by the State agency with funds received under this title and title VII for fiscal year 2019..
				207.Coordination with resource centers
 (a)Area plansSection 306(a) (42 U.S.C. 3026(a)) is amended— (1)in paragraph (16), by striking and at the end;
 (2)in paragraph (17), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
						
 (18)provide assurances that the area agency on aging will collect data to determine— (A)the services that are needed by older individuals whose needs were the focus of all centers funded under title IV in fiscal year 2019; and
 (B)the effectiveness of the programs, policies, and services provided by such area agency on aging in assisting such individuals; and
 (19)provide assurances that the area agency on aging will use outreach efforts that will identify individuals eligible for assistance under this Act, with special emphasis on those individuals whose needs were the focus of all centers funded under title IV in fiscal year 2019..
 (b)State plansSection 307(a) (42 U.S.C. 3027(a)) is amended by adding at the end the following:  (31)The plan shall contain an assurance that the State shall prepare and submit to the Assistant Secretary annual reports that describe—
 (A)data collected to determine the services that are needed by older individuals whose needs were the focus of all centers funded under title IV in fiscal year 2019;
 (B)data collected to determine the effectiveness of the programs, policies, and services provided by area agencies on aging in assisting such individuals; and
 (C)outreach efforts and other activities carried out to satisfy the assurances described in paragraphs (18) and (19) of section 306(a)..
 208.Senior legal hotlinesNot later than 4 years after the date of enactment of this Act, the Assistant Secretary shall prepare and submit to Congress a report containing—
 (1)information on which States or localities operate senior legal hotlines; (2)information on how such hotlines operated by States or localities are funded;
 (3)information of the usefulness of senior legal hotlines in the coordination and provision of legal assistance; and
 (4)recommendations on additional actions that should be taken related to senior legal hotlines. 209.Increase in limit on use of allotted funds for State administrative costsSection 308(b)(2)(A) (42 U.S.C. 3028(b)(2)(A)) is amended by striking $500,000 and inserting $750,000.
 210.Improvements to nutrition programsSection 308(b)(4) (42 U.S.C. 3028(b)(4)) is amended by adding at the end the following:
				
 (D)The State, in consultation with area agencies on aging, shall ensure the process used by the State in transferring funds under this paragraph (including requirements relating to the authority and timing of such transfers) is simplified and clarified to reduce administrative barriers and direct limited resources to the greatest nutrition service needs at the community level. Such process shall be modified to attempt to lessen the administrative barriers of such transfers, and help direct limited resources to where they are needed the most as the unmet need for nutrition services grows..
 211.Review of reportsSection 308(b) (42 U.S.C. 3028(b)) is amended by adding at the end the following:  (8)The Assistant Secretary shall review the reports submitted under section 307(a)(31) and include aggregate data in the report required by section 207(a), including data on—
 (A)the effectiveness of the programs, policies, and services provided by area agencies on aging in assisting older individuals whose needs are the focus of all centers funded under title IV in fiscal year 2019; and
 (B)outreach efforts and other activities carried out to satisfy the assurances described in paragraphs (18) and (19) of section 306(a), to identify such older individuals and their service needs..
			212.Other practices
 (a)EvaluationSection 315(d) (42 U.S.C. 3030c–2(d)) is amended by inserting , by State, after a comprehensive evaluation. (b)GAO studyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and issue a report that includes—
 (1)information— (A)about, and a list of, contracts (implemented by States or area agencies on aging) with health care organizations, and State-implemented cost-sharing policies by area agencies on aging, waiver use and waiver use policies, and voluntary contribution policies, by State, under title III of the Older Americans Act of 1965 (42 U.S.C. 3021 et seq.); and
 (B)about any negative impacts on low-income individuals resulting from the policies and uses described in subparagraph (A), and annual evaluation methods and corrective action that the Assistant Secretary is taking to rectify such an impact;
 (2)information about the policies described in subparagraph (A), such as payment rates (including sliding scales based solely on individual income and the cost of delivering services and whether low-income individuals or other populations are excluded from cost sharing or whether specific demographic groups are targeted with cost sharing), procedures to account for cost-sharing payments, written or other educational materials to inform recipients about cost sharing and voluntary contributions in a way that protects access to services, and the extent to which stakeholders' views are solicited regarding cost-sharing policies;
 (3)information on the number of older individuals paying for services under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.);
 (4)policies that ensure that— (A)low-income individuals are not burdened by cost-sharing policies; and
 (B)cost-sharing policies do not result in the denial of services due to the individual’s income or the individual’s failure to make a cost-sharing payment; and
 (5)recommendations to Congress and various stakeholders about ways to clarify or improve cost sharing or voluntary contribution policies and implementation.
 213.Culturally appropriate, medically tailored mealsSection 339(2)(A)(iii) (42 U.S.C. 3030g–21(2)(A)(iii)) is amended by inserting , including meals adjusted for cultural considerations and preferences and medically tailored meals before the comma at the end.
 214.Nutrition services studySubpart 3 of part C of title III (42 U.S.C. 3030g–21 et seq.) is amended by adding at the end the following:
				
					339B.Nutrition services impact study
						(a)Study
 (1)In generalThe Assistant Secretary shall perform a study to assess how to measure and evaluate the discrepancy between available services and the demand for such services in the home delivered nutrition services program and the congregate nutrition services program under this part, which shall include assessing various methods (such as those that States use) to measure and evaluate the discrepancy (such as measurement through the length of waitlists).
 (2)ContentsIn performing the study, the Assistant Secretary shall— (A)consider means of obtaining information in rural and underserved communities; and
 (B)consider using existing tools (existing as of the date the Assistant Secretary begins the study) such as the tools developed through the Performance Outcome Measurement Project.
 (3)AnalysisThe Assistant Secretary shall analyze and determine which methods are the least burdensome and most effective for measuring and evaluating the discrepancy described in paragraph (1).
							(b)Recommendations
 (1)PreparationNot later than 3 years after the date of enactment of this Act, the Assistant Secretary shall prepare recommendations—
 (A)on how to measure and evaluate, with the least burden and the most effectiveness, the discrepancy described in subsection (a)(1) (such as measurement through the length of waitlists); and
 (B)about whether studies similar to the study described in subsection (a) should be carried out for programs carried out under this Act, other than this part.
 (2)IssuanceThe Assistant Secretary shall issue the recommendations, and make the recommendations available as a notification pursuant to section 202(a)(34) and to the committees of the Senate and of the House of Representatives with jurisdiction over this Act, and the Special Committee on Aging of the Senate..
			215.National Family Caregiver Support program
 (a)Definitions for National Family Caregiver Support programSection 372(a) (42 U.S.C. 3030s(a)) is amended— (1)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4), respectively; and
 (2)by inserting before paragraph (2), as so redesignated, the following:  (1)Caregiver assessmentThe term caregiver assessment means a defined process of gathering information to identify the specific needs, barriers to support services, and existing supports of a family caregiver or older relative caregiver, as identified by the caregiver involved, to appropriately target recommendations for support services described in section 373(b). Such assessment shall be administered through direct contact with the caregiver, which may include contact through a home visit, the Internet, telephone or teleconference, or in-person interaction..
 (b)General authoritySection 373 (42 U.S.C. 3030s–1) is amended— (1)in subsection (b), in the matter preceding paragraph (1), by inserting which may be informed through the use of caregiver assessments, after provided,;
 (2)in subsection (e)(3), in the first sentence, by inserting , including caregiver assessments used in the State, after mechanisms; (3)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively;
 (4)by inserting after subsection (d) the following:  (e)Best practicesNot later than 1 year after the date of enactment of the Modernization of the Older Americans Act Amendments and every 5 years thereafter, the Assistant Secretary shall—
 (1)identify best practices relating to the programs carried out under this section and section 631, regarding—
 (A)the use of procedures and tools to monitor and evaluate the performance of the programs carried out under such sections;
 (B)the use of evidence-based caregiver support services; and (C)any other issue determined relevant by the Assistant Secretary; and
 (2)make available, including on the website of the Administration and pursuant to section 202(a)(34), best practices described in paragraph (1), to carry out the programs under this section and section 631.; and
 (5)by adding at the end the following:  (i)Activities of national significanceThe Assistant Secretary may award funds authorized under this section to States, public agencies, private nonprofit agencies, institutions of higher education, and organizations, including tribal organizations, for conducting activities of national significance that—
 (1)promote quality and continuous improvement in the support provided to family caregivers and older relative caregivers through programs carried out under this section and section 631; and
 (2)include, with respect to such programs, program evaluation, training, technical assistance, and research.
 (j)Technical assistance for caregiver assessmentsNot later than 1 year after the date of enactment of the Modernization of the Older Americans Act Amendments, the Assistant Secretary, in consultation with stakeholders with appropriate expertise and, as appropriate, informed by the strategy developed under the RAISE Family Caregivers Act (42 U.S.C. 3030s note), shall provide technical assistance to promote and implement the use of caregiver assessments. Such technical assistance may include sharing available tools or templates, comprehensive assessment protocols, and best practices concerning—
 (1)conducting caregiver assessments (including reassessments) as needed; (2)implementing such assessments that are consistent across a planning and service area, as appropriate; and
 (3)implementing caregiver support service plans, including conducting referrals to and coordination of activities with relevant State services..
					(c)Report on caregiver assessments
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Assistant Secretary shall issue a report on the use of caregiver assessments by area agencies on aging, entities contracting with such agencies, and tribal organizations. Such report shall include—
 (A)an analysis of the current use of caregiver assessments, as of the date of the report; (B)an analysis of the potential impact of caregiver assessments on—
 (i)family caregivers and older relative caregivers; and (ii)the older individuals to whom the caregivers described in clause (i) provide care;
 (C)an analysis of the potential impact of using caregiver assessments on the aging network; (D)an analysis of how caregiver assessments are being used to identify the specific needs, barriers to support services, and existing supports of family caregivers and older relative caregivers, with particular consideration to supporting—
 (i)a caregiver specified in this subparagraph who is caring for individuals with disabilities, or, if appropriate, with a serious illness; and
 (ii)caregivers with disabilities; (E)recommendations for furthering the use of caregiver assessments, as appropriate, including in rural or underserved areas; and
 (F)recommendations for assisting State agencies and area agencies on aging, particularly in rural or underserved areas, in implementing the use of caregiver assessments.
 (2)SubmissionNot later than 6 months after the issuance of the report specified in paragraph (1), the Assistant Secretary shall submit the report to the committees of the Senate and the House of Representatives with jurisdiction over this Act, and the Special Committee on Aging of the Senate.
 (3)DefinitionsIn this subsection— (A)the terms caregiver assessment and older relative caregiver have the meanings given such terms in section 372(a) of the Older Americans Act of 1965 (42 U.S.C. 3030s(a));
 (B)the term family caregiver has the meaning given the term in section 302 of such Act (42 U.S.C. 3022); and (C)the terms State agency and tribal organization have the meanings given the terms in section 102 of such Act (42 U.S.C. 3002).
 (d)Conforming amendmentSection 631(b) of such Act (42 U.S.C. 3057k–11(b)) is amended by striking (c), (d), and (e) and inserting (c), (d), and (f). 216.National Family Caregiver Support program cap (a)Federal shareSubsection (h)(2), as redesignated by section 215(b)(3) of this Act, of section 373 (42 U.S.C. 3030s–1) is amended by striking subparagraph (C).
				(b)Monitoring the impact of the elimination of the cap on funds for older relative caregivers
 (1)ReportNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Assistant Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report on the impact of the amendment made by subsection (a) to eliminate the limitation on funds that States may allocate to provide support services to older relative caregivers in the National Family Caregiver Support Program established under part E of title III of the Older Americans Act of 1965 (42 U.S.C. 3030s et seq.). Each such report shall also be made available to the public.
 (2)ContentsFor purposes of reports required by paragraph (1), each State that receives an allotment under such National Family Caregiver Support Program for fiscal year 2020 or a subsequent fiscal year shall report to the Assistant Secretary for the fiscal year involved the amount of funds of the total Federal and non-Federal shares described in section 373(h)(2) of the Older Americans Act of 1965 (42 U.S.C. 3030s–1(h)(2)) used by the State to provide support services for older relative caregivers and the amount of such funds so used for family caregivers.
					IIIModernizing Activities for Health, Independence, and Longevity
 301.ReauthorizationSection 411(b) (42 U.S.C. 3032(b)) is amended to read as follows—  (b)Authorization of appropriationsThere are authorized to be appropriated to carry out—
 (1)aging network support activities under this section, $14,549,157 for fiscal year 2020, $15,422,107 for fiscal year 2021, $16,347,433 for fiscal year 2022, $17,328,279 for fiscal year 2023, $18,367,976 for fiscal year 2024, $19,470,054 for fiscal year 2025, and $20,638,257 for fiscal year 2026; and
 (2)elder rights support activities under this section, $15,650,667 for fiscal year 2020, $16,589,707 for fiscal year 2021, $17,585,090 for fiscal year 2022, $18,640,195 for fiscal year 2023, $19,758,607 for fiscal year 2024, $20,944,123 for fiscal year 2025, and $22,200,770 for fiscal year 2026..
 302.Falls prevention and chronic disease self-management educationSection 411(a) (42 U.S.C. 3032(a)) is amended— (1)by redesignating paragraphs (13) and (14) as paragraphs (15) and (16), respectively; and
 (2)by inserting after paragraph (12) the following:  (13)bringing to scale and sustaining evidence-based falls prevention programs that will reduce the number of falls, fear of falling, and fall-related injuries in older individuals, including older individuals with disabilities;
 (14)bringing to scale and sustaining evidence-based chronic disease self-management programs that empower older individuals, including older individuals with disabilities, to better manage their chronic conditions;.
 303.Technical assistance and innovation to improve transportation for older individualsSection 416(b)(2) (42 U.S.C. 3032e(b)(2)) is amended— (1)in subparagraph (B), by inserting before the semicolon , call center, website or Internet-based portal, mobile application, or other technological tools;
 (2)in subparagraph (C), by striking ; and and inserting a semicolon; (3)by redesignating subparagraph (D) as subparagraph (G); and
 (4)by inserting after subparagraph (C) the following:  (D)(i)improving the aggregation, availability, and accessibility of information on options for transportation services for older individuals, including information on public transit, on-demand transportation services, volunteer-based transportation services, and other private transportation providers; and
 (ii)providing older individuals with the ability to schedule trips both in advance and on demand, as appropriate;
 (E)identifying opportunities to share resources and reduce costs of transportation services for older individuals;
 (F)coordinating individualized trip planning responses to requests from older individuals for transportation services; and.
 304.Grant program for multigenerational collaborationSection 417 (42 U.S.C. 3032f) is amended— (1)by amending subsection (a) to read as follows:
					
 (a)Grants and contractsThe Assistant Secretary shall award grants to and enter into contracts with eligible organizations to carry out projects, serving individuals in younger generations and older individuals, to—
 (1)provide opportunities for older individuals to participate in multigenerational activities and civic engagement activities that contribute to the health and wellness of older individuals and individuals in younger generations by developing—
 (A)meaningful roles for participants; (B)reciprocity in relationship building;
 (C)reduced social isolation and improved participant social connectedness; (D)improved economic well-being for older individuals;
 (E)increased lifelong learning; or (F)support for family caregivers by—
 (i)providing support for older relative caregivers (as defined in section 372(a)) raising children (such as kinship navigator programs); or
 (ii)involving volunteers who are older individuals who provide support and information to families who have a child with a disability or chronic illness, or other families in need of such family support;
 (2)coordinate multigenerational activities and civic engagement activities, including multigenerational nutrition and meal service programs;
 (3)promote volunteerism, including by providing opportunities for older individuals to become a mentor to individuals in younger generations; and
 (4)facilitate development of, and participation in, multigenerational activities and civic engagement activities.;
 (2)by striking subsection (g); (3)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively;
 (4)by inserting after subsection (a) the following:  (b)Grant and contract periodsEach grant awarded and contract entered into under subsection (a) shall be for a period of not less than 36 months.;
 (5)by amending subsection (c), as so redesignated, to read as follows:  (c)Use of funds (1)In generalAn eligible organization shall use funds made available under a grant awarded, or a contract entered into, under this section to carry out a project described in subsection (a).
 (2)Provision of projects through granteesIn awarding grants and entering into contracts under this section, the Assistant Secretary shall ensure that such grants and contracts are for the activities and projects that satisfy each requirement under paragraphs (1) through (4) of subsection (a).; 
 (6)in subsection (d), as so redesignated— (A)in paragraph (1), by inserting , intent to carry out, or intent to partner with local organizations or multiservice organizations to carry out, after record of carrying out;
 (B)in paragraph (3), by striking ; and and inserting a semicolon; (C)in paragraph (4), by striking the period and inserting ; and; and
 (D)by adding at the end the following:  (5)eligible organizations proposing multigenerational activity projects that utilize shared site programs, such as collocated child care and long-term care facilities.;
 (7)by amending subsections (f) and (g), as so redesignated, to read as follows:  (f)Eligible organizationsOrganizations eligible to receive a grant or enter into a contract under subsection (a) shall—
 (1)be a State, an area agency on aging, or an organization that provides opportunities for older individuals to participate in activities described in such subsection; and
 (2)have the capacity to conduct the coordination, promotion, and facilitation described in such subsection through the use of multigenerational coordinators.
							(g)Evaluation
 (1)In generalNot later than 3 years after the date of enactment of the Modernization of the Older Americans Act Amendments, the Assistant Secretary shall, through data submitted by organizations carrying out projects through grants or contracts under this section, evaluate the activities supported through such grants and contracts to determine—
 (A)the effectiveness of such activities; (B)the impact of such activities on the community being served and the organization providing the activities; and
 (C)the impact of such activities on older individuals participating in such projects. (2)Report to CongressNot later than 6 months after the Assistant Secretary completes the evaluation under paragraph (1), the Assistant Secretary shall prepare and submit to the Speaker of the House of Representatives and the President pro tempore of the Senate a report that assesses such evaluation and contains, at a minimum—
 (A)the names or descriptive titles of the projects funded under subsection (a); (B)a description of the nature and operation of such projects;
 (C)the names and addresses of organizations that conducted such projects; (D)a description of the methods and success of such projects in recruiting older individuals as employees and as volunteers to participate in the projects;
 (E)a description of the success of the projects in retaining older individuals participating in such projects as employees and as volunteers;
 (F)the rate of turnover of older individuals who are employees or volunteers in such projects; (G)a strategy for disseminating the findings resulting from such projects; and
 (H)any policy change recommendations relating to such projects.; and (8)in subsection (h)(2)(B)(i), by striking individuals from the generations with older individuals and inserting older individuals.
				IVSenior Community Service Employment Program
			401.Priority for the senior community service employment program
 (a)In generalThe Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) is amended— (1)in section 503(a)(4)(C) (42 U.S.C. 3056a(a)(4)(C))—
 (A)in clause (iii), by striking and at the end; (B)in clause (iv), by adding and at the end; and
 (C)by adding at the end the following:  (v)eligible individuals who are offenders;; 
 (2)in section 514(e)(1) (42 U.S.C. 3056l(e)(1)), by inserting eligible individuals who are offenders, after need,; and (3)in section 518 (42 U.S.C. 3056p)—
 (A)in subsection (a)(3)(B)(ii)— (i)in clause (IV), by striking or at the end;
 (ii)in clause (V), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
								
 (VI)are offenders.;  (B)in subsection (a), by adding at the end the following:
							
 (9)OffenderThe term offender means an eligible individual— (A)who is or has been subject to any stage of the criminal justice process, and for whom services under this title may be beneficial; or
 (B)who requires assistance in overcoming artificial barriers to employment resulting from a record of arrest or conviction.; and
 (C)in subsection (b)(2)— (i)in subparagraph (F), by striking or at the end;
 (ii)in subparagraph (G), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
								
 (H)is an offender.. (b)ImplementationThe Secretary of Labor shall implement the amendments made by this section not later than 12 months after the date of enactment of this Act.
 402.Authorization of appropriationsSection 517(a) (42 U.S.C. 3056o(a)) is amended to read as follows:  (a)In generalThere are authorized to be appropriated to carry out this title $429,020,486 for fiscal year 2020, $454,761,715 for fiscal year 2021, $482,047,418 for fiscal year 2022, $510,970,263 for fiscal year 2023, $541,628,478 for fiscal year 2024, $574,126,187 for fiscal year 2025, and $608,573,758 for fiscal year 2026..
			VEnhancing grants for Native Americans
 501.ReauthorizationTitle VI (42 U.S.C. 3057 et seq.) is amended— (1)in part D (42 U.S.C. 3057l et seq.)—
 (A)by amending section 643 (42 U.S.C. 3057n) to read as follows—  643.Authorization of appropriationsThere are authorized to be appropriated to carry out this title—
 (1)for parts A and B, $38,524,324 for fiscal year 2020, $40,835,783 for fiscal year 2021, $43,285,930 for fiscal year 2022, $45,883,086 for fiscal year 2023, $48,636,071 for fiscal year 2024, $51,554,235 for fiscal year 2025, and $54,647,489 for fiscal year 2026; and
 (2)for part C, $10,785,575 for fiscal year 2020, $11,432,710 for fiscal year 2021, $12,118,672 for fiscal year 2022, $12,845,792 for fiscal year 2023, $13,616,540 for fiscal year 2024, $14,433,532 for fiscal year 2025, and $15,299,544 for fiscal year 2026.; and
 (B)by adding at the end the following:  644.Funding set asideOf the funds appropriated under section 643(1) for a fiscal year, up to 5 percent shall be made available to carry out part D for such fiscal year, provided that for such fiscal year—
 (1)the funds appropriated for parts A and B are greater than the funds appropriated for fiscal year 2019; and
 (2)the Assistant Secretary makes available for parts A and B no less than the amount of resources made available for fiscal year 2019.;
 (2)by redesignating part D, as so amended, as part E; and (3)by inserting after part C the following:
					
						DSupportive services for healthy aging and independence
							636.Program
 (a)In generalThe Assistant Secretary may carry out a competitive demonstration program for making grants to tribal organizations or organizations serving Native Hawaiians with applications approved under part A or B, respectively, to pay for the Federal share of carrying out programs serving Indians or Native Hawaiians, to enable the organizations to build their capacity to provide a wider range of in-home and community supportive services to enable older individuals who are Indians or Native Hawaiians to maintain their health and independence and to avoid long-term care facility placement.
								(b)Supportive services
 (1)In generalSubject to paragraph (2), supportive services described in subsection (a) may include any of the activities described in section 321(a).
 (2)PriorityThe Assistant Secretary, in making grants under this section, shall give priority to tribal organizations or organizations serving Native Hawaiians that will use the grant funds for supportive services described in subsection (a) that are for in-home assistance, transportation, information and referral, case management, health and wellness programs, legal services, family caregiver support services, and other services that directly support the independence of the older individuals served.
 (3)Rule of constructionNothing in this section shall be construed or interpreted to prohibit the provision of supportive services under part A or B..
				VIModernizing allotments for vulnerable elder rights protection activities and other programs
 601.Reauthorization; vulnerable elder rights protection activitiesSection 702 (42 U.S.C. 3058a) is amended by striking subsections (a) and (b) and inserting the following:
				
 (a)Ombudsman programThere are authorized to be appropriated to carry out chapter 2, $18,110,027 for fiscal year 2020, $19,196,629 for fiscal year 2021, $20,348,427 for fiscal year 2022, $21,569,332 for fiscal year 2023, $22,863,492 for fiscal year 2024, $24,235,301 for fiscal year 2025, and $25,689,419 for fiscal year 2026.
 (b)Other programsThere are authorized to be appropriated to carry out chapters 3 and 4, $5,119,287 for fiscal year 2020, $5,426,444 for fiscal year 2021, $5,752,031 for fiscal year 2022, $6,097,153 for fiscal year 2023, $6,462,982 for fiscal year 2024, $6,850,761 for fiscal year 2025, and $7,261,807 for fiscal year 2026..
 602.Volunteer State long-term care ombudsman representativesSection 712(a)(5) (42 U.S.C. 3058g(a)(5)) is amended by adding at the end the following:
				
 (E)Rule of construction for volunteer ombudsman representativesNothing in this paragraph shall be construed as prohibiting the program from reimbursing or otherwise providing financial support to an individual designated under subparagraph (A) as a volunteer to represent a local Ombudsman entity for any costs, such as transportation costs, incurred by the individual in serving as such volunteer.. 
 603.Prevention of elder abuse, neglect, and exploitationSection 721(b)(12) (42 U.S.C. 3058i(b)(12)) is amended— (1)in subparagraph (C), by inserting community outreach and education, after technical assistance,; and
 (2)in subparagraph (F)— (A)by striking studying and inserting implementing; and
 (B)by inserting , programs, and materials after practices. 604.Principles for person-directed services and supports during serious illness (a)Definitions (1)AdministratorThe term Administrator means the Administrator of the Administration for Community Living.
 (2)Covered agencyThe term covered agency means— (A)a State agency or area agency on aging; and
 (B)a Federal agency other than the Department of Health and Human Services, and a unit of that Department other than the Administration on Aging, that the Assistant Secretary determines performs functions for which the principles are relevant, and the Centers for Medicare & Medicaid Services.
 (3)PrinciplesThe term principles means the Principles for Person-directed Services and Supports during Serious Illness, issued by the Administration on September 1, 2017, or an updated set of such Principles.
 (4)State agencyThe term State agency has the meaning given the term in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).
 (b)DisseminationThe Administrator shall disseminate the principles to appropriate stakeholders within the aging network, as determined by the Assistant Secretary, and to covered agencies. The covered agencies may use the principles in setting priorities for service delivery and care plans in programs carried out by the agencies.
 (c)FeedbackThe Administrator shall solicit, on an ongoing basis, feedback on the principles from covered agencies, experts in the fields of aging and dementia, and stakeholders who provide or receive disability services.
 (d)ReportNot less often than once, but not more often than annually, during the 3 years after the date of enactment of this Act, the Administrator shall prepare and submit to Congress a report describing the feedback received under subsection (c) and indicating if any changes or updates are needed to the principles.
 605.Extension of the Supporting Grandparents Raising Grandchildren ActSection 3(f) of the Supporting Grandparents Raising Grandchildren Act (Public Law 115–196) is amended by striking “3” and inserting “4”.
 606.Best practices for home and community-based ombudsmenNot later than 3 years after the date of enactment of this Act, the Assistant Secretary shall issue a report updating the best practices for home and community-based ombudsmen that were included in the report entitled Best Practices for Home and Community-Based Ombudsmen, issued by the National Direct Service Workforce Resource Center of the Centers for Medicare & Medicaid Services and prepared by the Research and Training Center at the University of Minnesota and The Lewin Group (January 2013).
 607.Senior home modification assistance initiativeNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and issue a report that includes—
 (1)an inventory of Federal programs, administered by the Department of Health and Human Services, the Department of Housing and Urban Development, or any other Federal agency or department determined appropriate by the Comptroller General, that support evidence-based falls prevention, home assessments, and home modifications for older individuals and individuals with disabilities;
 (2)statistical data, for recent fiscal years, on the number of older individuals and individuals with disabilities served by each Federal program described in paragraph (1) and the approximate amount of Federal funding invested in each such program;
 (3)a demographic analysis of individuals served by each such program for recent fiscal years; (4)an analysis of duplication and gaps in populations supported by the Federal programs described in paragraph (1);
 (5)what is known about the impact of the Federal programs described in paragraph (1) on health status and health outcomes in populations supported by such programs;
 (6)a review of Federal efforts to coordinate Federal programs existing prior to the date of enactment of this Act that support evidence-based falls prevention, home assessments, and home modifications for older individuals and individuals with disabilities and any considerations for improving coordination, which may include an indication of the Federal agency or department that is best suited to coordinate such Federal programs; and
 (7)information on the extent to which consumer-friendly resources, such as a brochure, are available through the National Eldercare Locator Service established under section 202(a)(21) of the Older Americans Act of 1965 (42 U.S.C. 3012(a)(21)), are accessible to all area agencies on aging, and contain information on evidence-based falls prevention, home assessments, and home modifications for older individuals attempting to live independently and safely in their homes and for the caregivers of such individuals.
				VIIMiscellaneous
 701.Technical correctionsThe Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) is amended— (1)in section 102(37)(A) (42 U.S.C. 3002(37)(A)), by striking paragraph (5) and inserting paragraph (26);
 (2)in section 202(a)(23) (42 U.S.C. 3012(a)(23)), by striking sections 307(a)(18) and 731(b)(2) and inserting sections 307(a)(13) and 731; (3)in section 202(e)(1)(A) (42 U.S.C. 3012(e)(1)(A)), by moving the left margin of clause (i) 2 ems to the left;
 (4)in sections 203(c)(7) (42 U.S.C. 3013(c)(7)), 207(b)(2)(B) (42 U.S.C. 3018(b)(2)(B)), and 215(i) (42 U.S.C. 3020e–1(i)), by striking Committee on Education and the Workforce each place it appears and inserting Committee on Education and Labor;
 (5)in section 207(b)(3)(A) (42 U.S.C. 3018(b)(3)(A)), by striking Administrator of the Health Care Finance Administration and inserting Administrator of the Centers for Medicare & Medicaid Services; (6)in section 304(a)(3)(C) (42 U.S.C. 3024(a)(3)(C)), by striking term and all that follows through does and inserting term State does;
 (7)in section 306(a) (42 U.S.C. 3026(a))— (A)in paragraph (1), by inserting the number of older individuals at risk for institutional placement residing in such area, before and the number of older individuals who are Indians; and
 (B)in paragraph (2)(B), by striking who are victims of and inserting with; (8)in section 339(2)(A)(ii)(I) (42 U.S.C. 3030g–21(2)(A)(ii)(I)), by striking Institute of Medicine of the National Academy of Sciences and inserting National Academies of Sciences, Engineering, and Medicine;
 (9)in section 611 (42 U.S.C. 3057b), by striking (a); and (10)in section 614(c)(4) (42 U.S.C. 3057e(c)(4)), by striking (a)(12) and inserting (a)(11).